DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 05/27/2022, has been entered. Claims 2-5, 11, 16, and 23 are cancelled. Claims 24-29 are added. Claims 1, 6-10, 12-15, 17-22, and 24-29 are pending. The previous objections to claims 1, 4, 7-10, 17, and 23 are withdrawn due to amendment or claim cancellation. The previous 112b rejections of claims 1, 4-6, 8, 11-13, 15, 18, and 22 are withdrawn due to amendment or claim cancellation. Applicants arguments have been fully considered but are moot due to an examiner’s amendment and notice of allowability.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Taiwoods Lin on 06/15/2022.
The application has been amended as follows: 
Claims:

Claim 1. (Currently amended) A gas meter comprising:	
	a channel configured to enable fluid connection with a gas source, the gas source being an oil or gas well surface casing vent; 
	a pressure section comprising a valve configured, when closed, to seal at least a sealable portion of the channel, and a first pressure sensor configured to determine a sealed pressure within the sealable portion when the valve is closed; and
	a flow section having: 
	a flow sensor comprising a thermal mass flow meter configured to determine a flow rate within the channel when the valve is opened,
	wherein the gas meter is a rigid handheld portable unit when not connected to the gas source;
	wherein the gas meter is configured to correlate intermittent vent flows with atmospheric pressure; and
	wherein the gas meter is configured to determine if an upstream filter requires maintenance or replacing based on a pressure within the channel being below a threshold value.

Claim 8. (Currently amended) The gas meter according to claim 7 wherein the one or more determined properties of the gas comprise one or more of: a temperature of the gas; a pressure of the gas in the gas property channel; an ambient temperature; an atmospheric pressure; and a composition of the gas.

Claim 20: Cancelled.

Claim 22: Cancelled.

Claim 28. (Currently amended) A method of using the gas meter of claim 1, the method comprising:
	attaching the channel to the or gas well surface casing;
	measuring a surface casing vent flow through the flow section, wherein the gas passing through the channel is vented into the atmosphere; and
	sealing the sealable portion of the channel and measuring the sealed pressure using the pressure section.

Allowable Subject Matter
Claims 1, 6-10, 12-15, 17-19, 21, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a gas meter comprising: a channel configured to enable fluid connection with a gas source, the gas source being an oil or gas well surface casing vent; and a flow section having: a flow sensor comprising a thermal mass flow meter configured to determine a flow rate within the channel when the valve is opened, wherein the gas meter is a rigid handheld portable unit when not connected to the gas source; wherein the gas meter is configured to correlate intermittent vent flows with atmospheric pressure; and wherein the gas meter is configured to determine if an upstream filter requires maintenance or replacing based on a pressure within the channel being below a threshold value.
Regarding claims 6-10, 12-15, 17-19, 21, and 24-29: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856